UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7731



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEENAN KESTER COFIELD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:04-cr-00099-MJG)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keenan Kester Cofield, Appellant     Pro Se.     Stephen Matthew
Schenning, OFFICE OF THE UNITED      STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keenan   Kester   Cofield   appeals   the   district   court’s

marginal order denying his motion to reconsider, under Fed. R. Civ.

P. 60(b), the denial of his “motion to correct sentence.”         We have

reviewed the record and find no reversible error.      Accordingly, we

deny Cofield’s motion to remand and affirm.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                - 2 -